Citation Nr: 0203215	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
February 1968 and from September 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of May 1999 and September 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (the RO) which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, there is 
no diagnosis of PTSD, and there is no credible evidence 
corroborating any of the veteran's alleged in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has PTSD as a 
result of in-service stressors, including seeing people shot 
in Vietnam by snipers.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).

The Board will first review the evidence of record as found 
in the veteran's claims folder, discuss the applicable law, 
and then proceed to an analysis of the claim at issue.

Factual Background

Service records

The veteran's DD Form 214, Report of Separation from Active 
Duty, lists the veteran's specialties as duty soldier during 
his first tour and as cargo handler during his second tour.  
There s no indication of any award or decoration indicative 
of combat.

The veteran's service medical records, including his January 
1968 and May 1972 separation examination reports, do not 
reveal any psychiatric complaints, findings, or diagnosis.

Post-service evidence

There is no pertinent evidence until late 1991, when private 
outpatient records beginning in December 1991 reveal that the 
veteran was seen for anxiety and depression.  The veteran was 
seen a number of times for anxiety and depression from 
December 1991 to August 1993.  It was noted in April 1992 
that there was anxiety and depression over his job situation.

The veteran noted on VA psychiatric examination in September 
1995 that he was a stevedore during his two tours of duty in 
Vietnam and was not involved in combat.   The veteran said 
that he felt nervous most of the time, was depressed on a 
daily basis, had crying spells, and had suicidal ideation.  
He was suspicious and distrustful of others and had ideas of 
reference.  He described himself as a loner without friends.  
He was not taking any psychiatric medication.  On mental 
status evaluation, the veteran's mood was anxious and 
depressed.  The diagnosis was adjustment disorder with mixed 
emotional features.

During a VA psychiatric examination in August 1998 the 
veteran reported that, during his two tours in Vietnam, he 
was in transportation units that unloaded bombs and 
ammunition from ships and delivered them to bases by way of 
truck convoys.  He reported a number of stressors in Vietnam, 
including seeing a man killed by a sniper, seeing people 
killed when a convoy he was on was attacked by Viet Cong, and 
killing a enemy soldier who had tried to kill him.  He did 
not know the names of the people killed.  He said that he was 
wounded in the hand in a fire fight in Vietnam and was sent 
to a MASH Hospital and then to Walter Reed Hospital in 
October 1966.  He further stated that he never received a 
Purple Heart for his wound.  The veteran said that he had no 
psychiatric problems until approximately 1990, when he was 
attacked by a dog while delivering mail and had the same 
helpless feeling that he had had in Vietnam.  After the 
incident, he started having progressive back pain and leg 
cramps until he was in constant pain and could no longer 
work.  He could no longer keep up his house payments, and the 
electric company turned off his electricity.  He then robbed 
the electric company at gunpoint, which he did not remember 
doing, and was given ten years probation.  He had had only 
intermittent jobs since then.  

The veteran complained in August 1998 of anxiety attacks with 
shortness of breath, tingling in his face, withdrawing from 
people, and fatigue.  He was diagnosed with panic attacks.  
He did not report any intrusive distressing thoughts or 
recollections of his war experiences.  Anything to do with 
Vietnam reminded him of his war experiences and upset him.  
He noted an exaggerated startle response, depression, crying 
spells, suicidal ideation, hopelessness, lack of energy, 
insomnia, and nightmares about killing people.  On mental 
status examination, the veteran's mood was anxious and 
depressed.  The examiner concluded that "The veteran is 
reporting post traumatic symptoms but says he was not awarded 
any combat medals.  As far as the examiner knows, his 
stressors have not been supported by service records.  PTSD 
secondary to service has not been established at this time."

Stressor information from the veteran, dated in August 1999, 
indicates that he saw someone killed by sniper fire on 
approximately August 19, 1966 in Quin Nhon and noted several 
attacks on truck convoys in 1969-1970; the veteran did not 
provide the names of any specific individuals killed.  

VA psychiatric outpatient records dated in June and September 
1999 reveal that the veteran was having panic episodes.

The veteran testified at his February 2002 personal hearing 
that he worked in a transportation company while in Vietnam 
(hearing transcript page 3). He further testified that while 
in Vietnam, he saw someone killed by a sniper (hearing 
transcript page 4), and his convoy suffered several 
casualties and had to be rescued by helicopter when it was 
attacked by Viet Cong (transcript p. 8). 

Submitted at the hearing, along with a waiver of RO review, 
was a copy of the citation of an Army Commendation Medal 
presented to the veteran "For distinguishing himself by 
exceptionally meritorious achievement in connection with 
ground operations against a hostile force in the Republic of 
Vietnam during the period October 1969 to September 1970."

Relevant law and regulations

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice have been effectively satisfied with respect to the 
issue on appeal.  The Board observes that the veteran was 
informed in the December 2000 Statement of the Case of the 
relevant law and regulations and the type of evidence that 
could be submitted by him in support of his claim.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

There are of record several psychiatric evaluation records, 
including in September 1995 and August 1998.  The provisions 
of the VCAA as to medical examination have thus been 
satisfied.  

It has been contended on behalf of the veteran that the 
August 1998 VA psychiatric examination was inadequate and 
that this case be remanded to the RO for a new psychiatric 
examination to determine whether the veteran has PTSD and 
whether it is related to service.  After having considered to 
matter, the Board finds that remanding this case for a VA 
psychiatric examiner's opinion in the absence of corroborated 
stressors is not warranted.  As will be explained in greater 
detail below, determination as to the existence of stressors 
is independent of VA examination or medical opinion.  See 
Moreau and Cohen, supra.  In other words, any current medical 
opinion which contains a diagnosis of PTSD and links the 
veteran's claimed PTSD to his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding stressors.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Consequently, in the 
absence of corroborated stressor information, any diagnosis 
of PTSD would be of  no real use to the Board. 

VA's duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim." See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has presented his own personal 
testimony before the undersigned member of the Board in 
February 2002. 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the appellant 
or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.  

Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

In the veteran's case, all of the three required elements are 
not present.  There is no current medical diagnosis of PTSD, 
as required by regulation.  The provisions of 38 C.F.R. 
§ 3.304 specifically require that PTSD be diagnosed in 
accordance with 38 C.F.R. § 4.125(a) (2001), which in turn 
requires that any diagnosis of a mental disorder conform to 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  

Although it has been contended that the VA psychiatric 
examination in August 1998 was inadequate because the 
examiner failed to make a diagnosis, the Board notes that the 
examiner, in effect, concluded that the veteran did not have 
PTSD.  Moreover, a different examiner concluded on VA 
psychiatric examination in September 1995 that the veteran 
had an adjustment disorder; PTSD was not diagnosed.  
Additionally, the outpatient treatment records on file do not 
contain any diagnoses of PTSD. 

Consequently, the Board finds that service connection is not 
warranted because the evidence shows that the veteran does 
not experience PTSD.  See Rabideau, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) [where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection]. 

The Board additionally observes that even if the record did 
contain a diagnosis of PTSD (and as noted immediately above 
the record in this case does not), there is still the matter 
of whether there is credible supporting evidence that an in-
service stressor actually occurred.

The Board observes that there is some confusion as to whether 
the veteran is claiming combat experience.  It was noted on 
examination in September 1995 that he was not claiming combat 
experience.  However, the veteran indicated in an August 1999 
statement that he had been involved in firefights while on 
convoys in Vietnam.  In any event, there is no objective 
evidence that the veteran specifically participated in events 
constituting actual combat.  He has not been awarded any 
medals indicative of combat.  Although he was awarded the 
Army Commendation Medal, this award refers to general ground 
operations against a hostile force and does not specifically 
refer to the veteran's participation in combat.  Accordingly, 
the Board concludes that combat status has not been 
demonstrated in this case.  Because the veteran did not 
engage in combat, the law requires that stressors be 
corroborated.  The veteran's lay testimony alone is not 
enough to establish the occurrence of an alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).   

Although the veteran has testified as to his exposure to in-
service stressors, there is no objective evidence in support 
thereof.  The veteran has been requested to supply specific 
information which would enable the RO to make further inquiry 
as to the claimed stressful incidents.  The veteran, due to 
the passage of time or otherwise, has been unable to supply 
the needed information.  

With respect to a contention made on behalf of the veteran in 
July 2001 that the case be sent for verification of the 
veteran's claimed stressors, the Board notes that the 
veteran's story cannot be verified because the information 
provided by him is not specific enough with respect to basic 
information such as the exact dates involved and the names of 
the people killed.  The specific date he provided in his 
August 1999 statement, August 19, 1966, is incorrect since 
the veteran's personnel records indicate that he was not sent 
to Vietnam until September 1966.

In short, there is no corroboration of the veteran's 
contention as to the in-service stressor.  Consequently, 
element (3) of 38 C.F.R. § 3.304(f) (2001) has also not been 
satisfied, and the veteran's claim accordingly fails on that 
basis also.  Of necessity, since elements (1) and (3) do not 
exist, element (2), evidence of a nexus manifestly does not 
exist also. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

